EXAMINER'S AMENDMENT
Claim Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathy Wojtalewicz on August 24, 2022.
The application has been amended as follows:
CLAIM 14 LINE 3: Deleted “, or other ceramic material” and inserted - - or - - between “aluminum titanate,” and “silicate”.
CLAIM 20 LINES 3-4: Deleted “, or a solid sheet of heat-resistant material” and inserted - - or - - between “ceramic-coated textiles,” and “ceramic fiber textiles”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Whyne (U.S. patent Publication No. 2018/0271572) teaches a sheet/mail mesh of interconnecting links movable with respect to each other formed by 3D printing and subjected to a sintering/heating process after formation (Page 5 Paragraphs 0064-0068). However, Whyne does not teach or suggest having placed, heated with and removed the sheet from a jig having a plurality of protrusions coupled to a top surface of a base of the jig wherein the sheet and the jig comprised the same material and the jig was configured with dimensions to volumetrically shrink at the same rate as the sheet during the heating.
	McCarthy (U.S. Patent # 10,596,660) teaches a porous structure formed by additive manufacturing/3D printing (Abstract and Column 1 Lines 6-9) wherein the porous structure was a mesh sheet connected links movable with respect to each other (Column 16 Line 22 through Column 17 Line 35 and Figures 9A-9C). However, McCarthy does not teach or suggest having placed, heated with and removed the sheet from a jig having a plurality of protrusions coupled to a top surface of a base of the jig wherein the sheet and the jig comprised the same material and the jig was configured with dimensions to volumetrically shrink at the same rate as the sheet during the heating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 12 through 20 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712